Citation Nr: 0105293	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of 
injuries to the right upper extremity including shell 
fragment wound scar (major), currently evaluated as 20 
percent disabling, with a separate evaluation in excess of 10 
percent for the shell fragment wound scar.

3.  Entitlement to an increased (compensable) evaluation for 
scar residual, shell fragment wound, right thigh.

4.  Entitlement to an increased (compensable) evaluation for 
scar residual, shell fragment wound, left knee. 






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from July 1966 to July 1969, 
and a period for active duty for training from August 14 to 
August 25, 1974.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

In June 1997, the Board denied the veteran's claims of 
entitlement to service connection for liver disease, rashes 
of the shoulders, headaches, swollen lymph nodes, and painful 
joints as secondary to Agent Orange exposure.  Those issues 
are no longer part of the current appeal. 

In June 1997, the Board also remanded the case on the issues 
herein concerned for specific development.  

During the course of the appeal, the RO increased the rating 
assigned for the veteran's PTSD from 30 to 50 percent 
effective from the date of the grant of service connection.  
However, since this was not the maximum assignable, the issue 
remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a decision in July 1999, the Board denied entitlement to 
an initial evaluation in excess of 50 percent for PTSD; 
denied entitlement to an evaluation in excess of 20 percent 
for residuals of right forearm shrapnel injury to Muscle 
Group VIII; granted a separate 10 percent evaluation rating 
for right upper extremity scarring; denied an increased 
(compensable) evaluation for a shell fragment wound scar of 
the right thigh; and denied entitlement to an increased 
(compensable) evaluation for a shell fragment wound scar of 
the left knee.

In August 1999 the RO implemented the Board's grant and 
issued a rating decision assigning a separate 10 percent 
evaluation for scarring on the right upper extremity 
effective from April 30, 1993.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).  On Joint Motion, 
the Court vacated the Board's decision and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a), on all issues stated as 
previously before the Board for specific assessments to 
include development to be discussed in detail below.  Gill v. 
West, No. 99-2002, (U.S. Vet. App., June 15, 2000).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




In order to afford the veteran all due process, and 
consistent with the mandates of the Court, the case is again 
remanded to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the disabilities at issue.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure the veteran's medical 
records from all sources identified by 
the veteran whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should secure and associate 
with the claims file the veteran's 
complete Vocational Rehabilitation and 
Education (VR&E) file.  

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, by a psychiatrist who has not 
previously evaluated him, on a fee-basis 
if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his PTSD.  

The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, a separate copy of 
this and the prior remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  

Any further indicated special studies 
should be conducted.  Complete 
psychological testing should be 
accomplished including but not limited to 
MMPI.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  In particular, the 
examiner should address the following:



(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which any 
social and/or industrial functioning is 
interfered with due to psychoneurotic 
symptoms, with a detailed explanation as 
to what type or types of tasks are 
affected and what symptom or symptoms are 
experienced during such periods;

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform social 
and/or occupational functions due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks the veteran is unable to perform, 
and what symptom or symptoms are 
experienced during such symptoms;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in a 
social and/or industrial setting, as 
demonstrated by, e.g., routine behavior, 
self-care, and normal conversation.




Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD, and should provide annotations 
to support such a conclusion.  
Specifically, the examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
orthopedic/surgical examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist in order to 
determine the nature and extent of 
severity of the residuals of injuries to 
the right upper extremity including shell 
fragment wound scar (major), scar 
residual, shell fragment wound, right 
thigh, and scar residual, shell fragment 
wound, left knee; and to determine the 
exact impact an nature of all current 
service-connected scarring, limitation of 
movement, pain, stiffness, etc.  Color 
unretouched photos should be taken of all 
pertinent areas.  Any further indicated 
special studies must be conducted.  






The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and a separate copy of this and 
the prior remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a)  Do the service connected residuals 
involve only the joint structures, or do 
they also involve the muscles and nerves, 
and if so, which specific muscles, and to 
what specific extent?  

(b)  Do the service connected residuals 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner 
should so indicate.


(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected residuals.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the non-service 
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disabilities.  

If the functional impairment created by 
the non-service connected problem can not 
be dissociated, the examiner should so 
indicate.  The examiner must 
comprehensively address the impact of 
retained metallic fragments.  And a 
specific response is requested as to the 
relationship, if any, or impact upon 
service-connected left knee disability 
from or by knee surgery.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the prior remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for PTSD, residuals 
of right forearm shrapnel injury to 
Muscle Group VIII, right upper extremity 
scarring, shell fragment wound scar of 
the right thigh, and shell fragment wound 
scar of the left knee including but not 
limited to application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2000).  

Consideration with regard the PTSD issue 
should also be given to old and new 
criteria as well as to "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for scheduled VA 
examinations without good cause shown may result in the 
denial of his increased compensation claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


